EXHIBIT 10.1
 
January 12, 2015
 


 
Mr. Anthony Levinson
7475 Crompton Court
Atlanta, GA 30350


 
Dear Anthony,
 
American CareSource Holdings, Inc. is pleased to offer you the position of Chief
Financial Officer.  In this position you will be reporting to Richard W. Turner,
PhD, Chairman and Chief Executive Officer.  We have explained the duties of this
position to you and you have assured us that you can perform this job with or
without violating any legal obligations you may owe to any prior employer,
including restrictions regarding confidential information, competitive job
activities, and employee and/or customer solicitation.  The Company’s offer of
employment is expressly conditioned on your assurances in this
regard.  Accordingly, we recommend you consult with independent legal counsel of
your own choosing, at your own expense, to ensure you can legally fulfill these
assurances.
 
American CareSource prohibits all employees from using trade secrets or other
confidential information (verbal, written, electronic or otherwise) they may
have acquired from prior employers in the course of performing their American
CareSource job duties.  The Company also prohibits employees from bringing any
former employer’s confidential information or documents on to American
CareSource property.  You agree, in accepting this offer, that you have been
advised of the Company prohibitions and agree to comply with them at all times
during your American CareSource employment.  You also understand and agree that,
if at any point the Company determines that you have violated any of these
requirements you may be immediately terminated with no entitlement to any
further compensation or other financial benefits from the Company and the
Company may seek any legal or equitable remedies it has available as a result of
your acts or omissions.
 
The starting salary offered for this position is $225,000 annually, per the
company’s normal schedule payroll process.  You will also be eligible for a
bonus of up to 20% of base salary dependent on your individual performance and
company profitability.
 
Your official start date for employment with American CareSource is tentatively
scheduled for January 27, 2015, or earlier by mutual agreement at our Atlanta
office.  This offer is not to be considered a contract guaranteeing employment
for any specific duration.  As an at-will employee, both you and the company
have the right to terminate your employment at any time. This offer is
contingent on the successful passing of a drug screen and background check.
 
As part of your compensation, you will be offered the opportunity to participate
in the Company’s Stock Option Plan subject to plan guidelines and Board of
Directors’ approval.  We have targeted your initial participation at 75,000
options with a strike price set at the closing price on the day the Board of
Directors approves the grant.  This grant will vest over five years, with annual
vesting on the anniversary of the options being approved by the Board.
 
On your first day of employment, American CareSource will provide additional
information about the objectives, policies, benefit programs, general employment
conditions and completion of employment and benefit forms.  Your health and
welfare benefits will be effective the first day of the month following your
start date.
 
 
 

--------------------------------------------------------------------------------

 
To fulfill federal identification requirements, please provide documents showing
eligibility to work in the United States such as a passport, social security
card, driver’s license or other documents.
 
We are pleased to have you join our organization as a member of what we feel is
a company that offers each employee an opportunity for personal and professional
development.  If you have any questions, please do not hesitate to contact me at
404-465-1000.  I look forward to working with you in the future and hope you
will find your employment a rewarding experience.
 


 
Sincerely,
 
/s/Richard W. Turner, PhD
 
Richard W. Turner, PhD
 
Chairman and Chief Executive Officer
 


 
Please indicate your acceptance by your signature, and return this offer letter
to me.  Thank you.
 
/s/Anthony Levinson
 
 
January 12, 2015
 
  Anthony Levinson   Date  

 
 
By signing this offer of employment, I acknowledge that I have not entered into
any non-compete agreements that would prevent me from working for American
CareSource Holdings, Inc.